Hyman v Burgess (2018 NY Slip Op 00793)





Hyman v Burgess


2018 NY Slip Op 00793


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, DEJOSEPH, AND WINSLOW, JJ. (Filed Feb. 2, 2018.) 


MOTION NO. (1309/17) CA 16-00828.

[*1]MARITA E. HYMAN, PLAINTIFF-APPELLANT, 
vSUSAN N. BURGESS, DEFENDANT-RESPONDENT. (APPEAL NO. 2.)

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.